TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 9, 2018



                                     NO. 03-17-00303-CR


                                Paul Anthony Ojeda, Appellant

                                                v.

                                 The State of Texas, Appellee


        APPEAL FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED—OPINION BY CIHIEF JUSTICE ROSE


This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment of conviction. Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 9, 2018



                                     NO. 03-17-00304-CR


                                Paul Anthony Ojeda, Appellant

                                                v.

                                 The State of Texas, Appellee


        APPEAL FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED—OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment of conviction. Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.